Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on March 24, 2020.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
Claim Objections
Claim 14:
It seems this claim is dependent on claim 8 but the limitations of claim 14 contain language that would require the claim to be dependent on claim 11. Specifically the claim limitation “subsequent to clustering” is relating to claim 11.
Claims 19 and 20: 
It seems these claims are currently dependent on claim 16 but the limitations of claims 19 and 20 contain language that would require the claims to be dependent on claim 18. Specifically the claim limitation of claim 19, “transactions are clustered,” is relating to claim 18 and the claim limitation of claim 20, “the one or more matches are transmitted,” is relating to claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-7, 11-14, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 4, 11, and 18  specifically, recites the limitation “transmit one or more matches of the comparison,” however, the claims fail to entirely disclose the corresponding structure, material, or acts to the function and it is difficult to understand the purpose of using the term “transmit” here. It is unclear where this data is being transmitted to; a server, a display, a mobile device, or something else entirely? As currently presented, claims 4, 11, and 18 fail to clearly recite the metes and bounds of the claims, and are thus indefinite. For this office action, it is interpreted as if to “transmit” is to merely send a match to an arbitrary location or device. In view of the above, claim(s) 5-7, 12, and 13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on the rejected base claim and for failing to cure the deficiencies listed above.
Claim(s) 14 specifically, recites the limitation "the clustering,” however there is insufficient antecedent basis for this limitation in the claim. It is not understood what “the clustering” is referring to. The claim that claim 14 is dependent upon, claim 8, does not mention any sort of clustering. For this office action, it is interpreted as if “the clustering” is a generic clustering.
Claim(s) 19 specifically, recites the limitation “the plurality of transactions,” however there is insufficient antecedent basis for this limitation in the claim. It is not understood what “the plurality of transactions” is referring to. The claim that claim 19 is dependent upon, claim 16, does not mention any sort of matches. For this office action, it is interpreted as if “the plurality of transactions” are generic transactions. 
Claim(s) 20 specifically, recites the limitation "the one or more matches,” however there is insufficient antecedent basis for this limitation in the claim. It is not understood what “the one or more claim 20 is dependent upon, claim 16, does not mention any sort of matches. For this office action, it is interpreted as if “the one or more matches” are generic matches. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
(a)	it does not fall within one of the four statutory categories of invention, or 
(b)	meets a three-prong test for determining that: 
(1)	the claim recites a judicial exception, e.g. an abstract idea, 
(2)	without integration into a practical application, and 
(3)	does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 8, and 15 are directed towards “a non-transitory computer-readable medium,” “a system,” and “a method,” respectively. Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.

(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)	Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 8, and 15 are directed to an abstract idea of manipulating data from a set of transactions to determine and store data on transactions that happen in certain locations and points-of-interest; which falls within the “Mental Processes” grouping of abstract ideas.
–	With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 

•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application. There is no improvement in the functioning of the computer. The “non-transitory computer-readable medium,” “system,” and “method” are all just working to manipulate extracted user data to make determinations and store the results. Nor are the limitations implemented in a particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 

Since the abstract ideas in the Applicant’s claims are implemented on a generic computer, and there are only further additions and no further limitations or structural elements, it can be clearly seen that the abstract idea of analyzing user data and making determinations is merely implemented on a computer. Thus, there is no integration of the abstract idea into a practical application.
–	With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. 
Claims 1 and 15 mention a “mobile device” that is used to just receive location data and nothing more, as such it is not an element of the claim that adds a non-abstract function to the “non-transitory computer-readable medium” of claim 1 and the “method” of claim 15.
Claim 8 mentions a “processor” that is used to execute instructions stored on memory and nothing more. The processor is simply a part of the basic computer, and as such it is not an element of the claim that adds a non-abstract function to the “system” of claim 8
Thus, since claims 1, 8, and 15 are: (a) directed toward an abstract idea, (b) not integrated into a practical application, and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Dependent claims 2-7, 9-14, and 16-20 only introduce more capabilities but do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-7, 9-14, and 16-20 are also rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rathod (US20210042724).
Regarding claim 1:
Rathod discloses:
A non-transitory computer-readable medium comprising computer-executable instructions stored thereon, when executed the computer-executable instructions are effective to causing a computing system to; (see at least [0564])
receive a notification of a transaction using an account associated with a mobile device, the notification also including transaction metadata; 
receive a current location from the mobile device and mobile device metadata; (see at least [0527])
determine at least one point-of-interest based on the transaction metadata and mobile device metadata; (see at least [0520])
store the at least one point-of-interest, transaction, transaction metadata and mobile device metadata in a database; (see at least [0503])
Regarding claim 8:
Rathod discloses:
A system comprising; (see at least [0549])
at least one processor; (see at least [0549])
at least one memory storing instructions which, when executed by the at least one processor, cause the at least one processor to; (see at least [0552])
With respect to the remainder of claim 8 all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 8 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 8 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 15:
Rathod discloses:
A method comprising; (see at least [0560])
With respect to the remainder of claim 15 all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above claim 15 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
Rathod discloses:
update metadata associated with the at least one point-of-interest, wherein the metadata associated with the at least one point-of-interest is stored at an application server; (see at least [0530])
Regarding claims 9 and 16:
With respect to claim(s) 9 and 16 all limitations have been analyzed in view of claim(s) 2 and it has been determined that claim(s) 9 and 16 do/does not teach or define any other new limitations beyond those recited in claim(s) 2 therefore, claim(s) 9 and 16 is/are also rejected over the same rationale as claim(s) 2.
Regarding claim 3:
Rathod discloses:
validate metadata associated with the at least one point-of-interest based on the transaction metadata, wherein the metadata associated with the at least one point-of- interest is stored at an application server; (see at least [0094] and [0153])
Regarding claim 10 and 17:
With respect to claim(s) 10 and 17 all limitations have been analyzed in view of claim(s) 3 and it has been determined that claim(s) 10 and 17 do/does not teach or define any other new limitations beyond those recited in claim(s) 3 therefore, claim(s) 10 and 17 is/are also rejected over the same rationale as claim(s) 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 7, 11, 12, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathod (US20210042724), in view of Hart et al. (US20200065121), hereinafter Hart, and in further view of Shan et al, (US10242019), hereinafter Shan.
Regarding claim 4:
While Rathod discloses determining location data from transactional data, Rathod does not specifically state clustering received transactional data, however Hart teaches:
receive a plurality of transactions and associated transaction metadata, including the transaction using the account associated with the mobile device; (see at least [0071])
cluster the plurality of transactions into one or more subset clusters; (see at least [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hart into the invention of Rathod to not only include “determining location data from transactional data” as Rathod discloses but also include “clustering of the data” as taught by Hart, with a motivation of creating a more organized dataset that helps in the analysis and grouping of user information. Additionally, the claimed invention is merely a combination of old, well known elements of data gathering and manipulation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of 
While Rathod discloses determining location data from transactional data, Rathod does not specifically state identifying center points in clusters and reducing based on the center point data, however Shan teaches:
identify a center point transaction for each of the one or more subset clusters; (see at least [Col. 19, lines 47-53])
reduce the one or more subset clusters based on a comparison of metadata of the center point transaction and transaction metadata of the subset of the plurality of transactions; (see at least [Col. 22, lines 61-67] and [Col. 23, lines 1-13])
transmit one or more matches of the comparison; (see at least [Col. 4, lines 39-47])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shan into the invention of Rathod to not only include “determining location data from transactional data” as Rathod discloses but also include “identifying center points in clustered data and reducing the data through comparison” as taught by Shan, with a motivation of creating a more organized dataset that helps in the analysis and grouping of user information. Additionally, the claimed invention is merely a combination of old, well known elements of data gathering and manipulation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 11 and 18:
With respect to claim(s) 11 and 18 all limitations have been analyzed in view of claim(s) 4 and it has been determined that claim(s) 11 and 18 do/does not teach or define any other new limitations claim(s) 4 therefore, claim(s) 11 and 18 is/are also rejected over the same rationale as claim(s) 4.
Regarding claim 5:
While Rathod discloses determining location data from transactional data, Rathod does not specifically state clustering the data, however Hart teaches:
wherein the plurality of transactions are clustered by location; (see at least 0071)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hart into the invention of Rathod to not only include “determining location data from transactional data” as Rathod discloses but also include “clustering of the data by location” as taught by Hart, with a motivation of creating a more organized dataset that helps in the analysis and grouping of user information. Additionally, the claimed invention is merely a combination of old, well known elements of data gathering and manipulation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 12 and 19:
With respect to claim(s) 12 and 19 all limitations have been analyzed in view of claim(s) 5 and it has been determined that claim(s) 12 and 19 do/does not teach or define any other new limitations beyond those recited in claim(s) 5 therefore, claim(s) 12 and 19 is/are also rejected over the same rationale as claim(s) 5.
Regarding claim 7:
While Rathod discloses determining location data from transactional data, Rathod does not specifically state applying a location to transaction data after clustering, however Hart 
subsequent to the clustering, geo-hash the plurality of transactions based on the respective associated transaction metadata; (see at least [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hart into the invention of Rathod to not only include “determining location data from transactional data” as Rathod discloses but also include “applying a location to transaction data after clustering” as taught by Hart, with a motivation of creating a more organized dataset that helps in the analysis and grouping of user information. Additionally, the claimed invention is merely a combination of old, well known elements of data gathering and manipulation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14:
With respect to claim(s) 14 all limitations have been analyzed in view of claim(s) 7 and it has been determined that claim(s) 14 do/does not teach or define any other new limitations beyond those recited in claim(s) 7 therefore, claim(s) 14 is/are also rejected over the same rationale as claim(s) 7.
Claim 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathod  (US20210042724), in view of Hart et al. (US20200065121), hereinafter Hart, in further view of Shan et al, (US10242019), hereinafter Shan, and further in view of Farivar et al. (US20200364560), hereinafter Farivar.
Regarding claim 6:
While Rathod discloses determining location data from transactional data, Rathod does not specifically state using machine learning with data, however Farivar 
wherein the one or more matches are transmitted to a machine learning environment for training or validation; (see at least [0005])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Farivar into the invention of Rathod to not only include “determining location data from transactional data” as Rathod discloses but also include “machine learning with data” as taught by Farivar, with a motivation of creating a more intelligent system that helps in the analysis of information. Additionally, the claimed invention is merely a combination of old, well known elements of data gathering and manipulation and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 13:
With respect to claim(s) 13 all limitations have been analyzed in view of claim(s) 6 and it has been determined that claim(s) 13 do/does not teach or define any other new limitations beyond those recited in claim(s) 6 therefore, claim(s) 13 is/are also rejected over the same rationale as claim(s) 6.
Regarding claim 20:
With respect to claim(s) 20 all limitations have been analyzed in view of claim(s) 6 and it has been determined that claim(s) 20 do/does not teach or define any other new limitations beyond those recited in claim(s) 6 therefore, claim(s) 20 is/are also rejected over the same rationale as claim(s) 6.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Votaw et al. (US20150088704) discloses of a method to track financial transactions for better tracking of users and their activities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669